Citation Nr: 0911044	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1991, from April 1996 to January 1997, and from 
February 2003 to March 2004 with unverified periods of 
service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), are applicable 
to this case.  A review of the claims file shows that the RO 
notified the Veteran of the VCAA in letters dated in August 
2004 and January 2008.  VA also must make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Assistance shall include 
obtaining a medical examination or opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran contends that he is entitled to service 
connection for a lower back disability.  In his June 2006 
notice of disagreement and in a signed statement dated in 
October 2006, the Veteran claimed that he had lower back 
problems when he was discharged from his first tour of active 
duty in 1991 and that during his third tour of duty in Iraq 
he had to carry about 60 additional pounds of equipment, 
including a flack vest with plates, a Kevlar helmet, and a 
machine gun and ammunition, while running and jumping which 
caused his lower back condition to worsen.  In a report of 
medical history dated at the time of his 1991 discharge 
examination, the Veteran indicated that he had recurrent back 
pain and the examiner wrote that the Veteran had localized 
recurring upper back pain.  The October 1991 discharge 
examination failed to cite any lumbar spine abnormality, as 
is true for subsequent service examinations found in the 
claims file.  In February 2004, the Veteran was seen for an 
assessment for the purpose of separation.  He complained of 
low back pain.  Physical examination revealed negative 
straight leg raising, positive deep tendon reflexes, and 
normal motor function.  No back abnormality was noted.  
During a fee-basis examination in November 2005, the 
Veteran's treating physician in Germany diagnosed initial 
signs of degenerative lumbar vertebral syndrome with function 
limitations without sensory motor function deficits.  The 
examiner also noted that the Veteran gave a history of having 
suffered severe back pain in 2003 after falling from a 
transport vehicle in Iraq.

In his October 2006 statement, the Veteran claimed that he 
was denied a physical examination when he returned from Iraq 
in March 2004 because his unit had only 10 days to clear.  A 
buddy statement from Staff Sergeant V.A. dated in July 2006 
noted that while deployed in support of Operation Iraqi 
Freedom the Veteran complained of lower back pain.  A review 
of service treatment records disclosed no report related to a 
fall from a vehicle in 2003.  

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Veteran's service representative 
argues that the November 2005 fee-basis examination was 
inadequate because the examiner did not have access to the 
claims file and because the examiner failed to offer an 
opinion on whether the Veteran's lower back disability was 
related to service.  Therefore, on remand, after all 
outstanding records have been associated with the claims 
file, the AMC/RO must obtain a medical opinion from an 
orthopedic specialist on the etiology of the Veteran's back 
disorder.  

On remand the Veteran should sign current release forms 
permitting the AMC/RO to obtain all private medical records 
pertinent to his lower back disorder, including X-ray studies 
where available, especially from his treating physician in 
Frankfurt, Dr. J.B., who examined him for VA in November 
2005.  If these records are not in English, then the AMC/RO 
should have them translated into English before further 
adjudication of this claim.  In addition, if the Veteran has 
sought treatment for his back from a VA facility or an 
overseas U.S. service hospital clinic, copies of such records 
should be associated with the claims file.  Therefore, on 
remand the AMC/RO should obtain any additional records from 
VA or non-VA sources that are pertinent to the Veteran's 
claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
lower back disorder.  After the Veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  Of 
particular interest are private medical 
records, including laboratory, X-ray 
studies, and test results where available, 
of the Veteran's back treatment by Dr. 
J.B. of Frankfurt, Germany, who conducted 
a fee-basis examination of the Veteran in 
November 2005 in which he reported 
treating the Veteran.  Records from his 
employer(s) dated from when he separated 
from service, including job descriptions, 
and worker compensation reports are to be 
obtained.  If any records sought are not 
in English when associated with the claims 
file, then the AMC/RO should have those 
records translated before further 
adjudication.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
arrange for a VA medical examination by 
physician.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
examination of the Veteran and a review of 
the claims folder, the physician should 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's current 
lower back disorder was incurred or 
aggravated in service.  All opinions 
rendered by the physician are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.

3. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




